DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 10/19/2020. Claims 1, 2, 5, 7, 9, 10, 15, and 16 have been amended. Claim 8 has been previously cancelled. Claims 1-7 and 9-21 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for a prior filed parent Application 62/408506, filed on 10/14/2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with examiner’s response set forth below.

(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 appears to have a typographical error in “The method of claim 1…”. The limitation recited in claim 5 “flush the batch” lacks antecedent basis as the parent claim 1, does not recite any batch.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 7, 9, 10, 13, and 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicken (US 2003/0212864 A1) in view of Chen (US 2008/0016301), and further in view of Son et al. (US 2009/0282188), hereinafter Son and Cheng et al. (US 2013/0227216), hereinafter Cheng.
Regarding claim 1, Hicken teaches a method, comprising: 
caching, by a first storage controller (Hicken, Fig. 1 element 130 and 135 storage controllers, see also ¶ [0018]), data associated with a write request from a host to a first cache of the first storage controller (Hicken, Fig. 2 element 204 and 206 recording data block in primary cache memory, see also ¶ [0028]), the data being mirrored to a second cache of a second storage controller (Hicken, Fig. 2 element 208, copy recorded data and corresponding cache tag into secondary memory of redundant storage controller. See also ¶ [0028), and wherein the first storage controller has ownership of a volume comprising a storage device that is a target of the write request (Hicken, ¶ [0024] “The first storage controller 130 maintains cache information related to management of LA1 in its primary cache memory 133 and in the secondary cache memory 139 of the second storage controller 135.”, i.e. data within primary cache of storage controller relate to data managed by the controller, i.e. “owned”); 
determining, by the first storage controller, to assign the second storage controller to flush the data of the write request to a location in the storage device and assign the second storage controller to update metadata associated with the write request; and 
maintaining, by the first storage controller, ownership of the volume during flushing, of the data to the location by the second storage controller.
Hicken does not explicitly teach determining, by the first storage controller, to assign the second storage controller to flush the data of the write request to a location in the storage device assign the second storage controller to update metadata associated with the write request; and maintaining, by the first storage controller, ownership of the volume during flushing, of the data to the location by the second storage controller, as claimed.
However, Hicken in view of Chen teaches determining, by the first storage controller, to assign the second storage controller to flush the data of the write request to a location in the storage device (Chen, [0007], first SAS controller establishes a second CDB with an operation code of a flush command as well as a second data header for said data … Said second CDB and data header are subsequently transmitted through said SAS channel to said second SAS controller and said second SAS controller flushes said data stored in said second cache memory in response to said second data header; [0017], In response to said data in said first cache memory 13 being completely stored in said first hard drive 12 by said first backup server 10, said first SAS controller 11 establishes a second CDB with an operation code of a flush command as well as a second data header for said data … Said second CDB 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hicken to incorporate teachings of Chen to send a flush command from a first controller to a second controller to flush data stored a cache included in the second controller. A person of ordinary skill in the art would have been motivated to combine the teachings of Hicken with Chen because it improves storage efficiency and performance of the system disclosed in Hicken by processing a considerable amount of cache data via higher bandwidth SAS channel which in turn speeds up data transfer (Chen, [0005], [0017]). 
The combination of Hicken and Chen does not explicitly teach assign the second storage controller to update metadata associated with the write request and maintaining, by the first storage controller, ownership of the volume during flushing, of the data to the location by the second storage controller, as claimed.
However, the combination of Hicken in view of Son teaches assign the second storage controller to update metadata associated with the write request (Son, [0045], [0049]; [0063], The FTL may be designed by using a page level mapping, a block level mapping, or a log mapping scheme; [0064], the block level mapping is a scheme that stores mapping information by a block unit in the FTL, and determines a mapping relation referring to a page offset of the logical page address. Although the log mapping scheme basically performs like the block mapping scheme, the log mapping scheme writes data of an updated page in a log block).

The combination of Hicken, Son, and Chen does not explicitly teach maintaining, by the first storage controller, ownership of the volume during flushing, of the data to the location by the second storage controller, as claimed.
However, the combination of Hicken in view of Cheng teaches maintaining, by the first storage controller, ownership of the volume during flushing, of the data to the location by the second storage controller (Hicken, ¶ [0032], flushing data from cache, see also ¶ [0036] performing this flush from second controller using mirrored data in second controller’s secondary cache in the event of a failover; Cheng, [0026], it should be noted that according to this embodiment, in the case that the first controller module 110A is the “owner” of the data storage modules 130, 140, that is, the second controller module 110B assists in writing or reading the data needed by the first controller module 110A; [0029], Preferably, the first controller module 110A writes or reads data to the first data storage module 130 and second data storage 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Cheng to write data from a cache of a second controller to a storage module that is owned by a first controller in order to assist read/write operations of the first controller. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with Cheng because it improves performance of the system disclosed in the combination of Hicken by significantly increasing transmission rate when a second controller assists a first controller to write data using a different path (from the first controller) (Cheng, [0029]).
Regarding claim 9, Hicken teaches a computing device comprising: 
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of read and write load sharing (Hicken, ¶ [0019] controller including program memory); and 
a plurality of processors coupled to the memory (Hicken, ¶ [0019] controller also contains CPU), the plurality of processors configured to execute the machine executable code to cause the plurality of processors to: 
cache data associated with a write request from a host to a first cache of a first storage controller of the computing device (Hicken, Fig. 2 element 204 recording data block in primary cache memory. See also ¶ [0028]), the data being mirrored to a second cache of a second storage controller of the computing device (Hicken, Fig. 2 element 208 copy recording data block and cache tag into secondary memory of redundant storage controller, see also ¶ [0028]); 
confirm the write request to the host in response to caching the data (Fig. 2 send acknowledgement when copy is complete, see also ¶ [0028]); wherein the first storage controller has ownership of a volume comprising a storage device that is a target of the write request (¶ [0024] “The first storage controller 130 maintains cache information related to management of LA1 in its primary cache memory 133 and in the secondary cache memory 139 of the second storage controller 135.”, i.e. data within primary cache of storage controller relate to data managed by the controller, i.e. “owned”), 
determine, by the first storage controller, to assign the second storage controller to flush the data of the write request to a location in the storage device; 
maintain, by the first storage controller, ownership of the volume during a flush of the data to the location by the second storage controller (Hicken, [0032] flushing data from cache, see also ¶ [0036] performing this flush from second controller using mirrored data in second controller’s secondary cache in the event of a failover) based on the determination; and 
determine, by the first storage controller, to assign the second storage controller to update metadata in a layer of indirection associated with the location as part of the flush.
Hicken does not explicitly teach determine, by the first storage controller, to assign the second storage controller to flush the data of the write request to a location in the storage device; maintain, by the first storage controller, ownership of the volume 
However, Hicken in view of Chen teaches determining, by the first storage controller, to assign the second storage controller to flush the data of the write request to a location in the storage device (Chen, [0007], first SAS controller establishes a second CDB with an operation code of a flush command as well as a second data header for said data … Said second CDB and data header are subsequently transmitted through said SAS channel to said second SAS controller and said second SAS controller flushes said data stored in said second cache memory in response to said second data header; [0017], In response to said data in said first cache memory 13 being completely stored in said first hard drive 12 by said first backup server 10, said first SAS controller 11 establishes a second CDB with an operation code of a flush command as well as a second data header for said data … Said second CDB and data header are subsequently transmitted through said SAS channel 30 to said second SAS controller 21 and said second SAS controller 21 flushes said data stored in said second cache memory 23 ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hicken to incorporate teachings of Chen to send a flush command from a first controller to a second controller to flush data stored a cache included in the second controller. A person of ordinary skill in the art would have been motivated to combine the teachings of Hicken with Chen 
The combination of Hicken and Chen does not explicitly teach maintain, by the first storage controller, ownership of the volume during a flush of the data to the location by the second storage controller based on the determination; and determine, by the first storage controller, to assign the second storage controller to update metadata in a layer of indirection associated with the location as part of the flush, as claimed.
However, the combination of Hicken and Chen in view of Cheng teaches maintain, by the first storage controller, ownership of the volume during a flush of the data to the location by the second storage controller based on the determination (Hicken, ¶ [0032] flushing data from cache, see also ¶ [0036] performing this flush from second controller using mirrored data in second controller’s secondary cache in the event of a failover; Cheng, [0026], it should be noted that according to this embodiment, in the case that the first controller module 110A is the “owner” of the data storage modules 130, 140, that is, the second controller module 110B assists in writing or reading the data needed by the first controller module 110A; [0029], Preferably, the first controller module 110A writes or reads data to the first data storage module 130 and second data storage module 140 respectively; Note – a flush operation is ultimate a write operation that writes cache data into a persistent storage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Cheng to write data from a cache of a second controller to a 
The combination of Hicken does not explicitly teach determine, by the first storage controller, to assign the second storage controller to update metadata in a layer of indirection associated with the location as part of the flush, as claimed.
However, the combination of Hicken in view of Son teaches determine, by the first storage controller, to assign the second storage controller to update metadata in a layer of indirection associated with the location as part of the flush (Son, [0045], [0049]; [0063], The FTL may be designed by using a page level mapping, a block level mapping, or a log mapping scheme; [0064], the block level mapping is a scheme that stores mapping information by a block unit in the FTL, and determines a mapping relation referring to a page offset of the logical page address. Although the log mapping scheme basically performs like the block mapping scheme, the log mapping scheme writes data of an updated page in a log block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Son to update a page mapping in a Flash Translation Layer (FTL) provided in a second controller as a result of performing a command transmitted from a first controller to the second controller. A person of ordinary skill in the art would 
Regarding claim 2, the combination of Hicken, Chen, Son, and Cheng teaches all the features with respect to claim 1 as outlined above. The combination of Hicken further teaches the method of claim 1, wherein the update, by the second storage controller to the metadata further comprises an update to a layer of indirection (Son, [0045], The second controller 202 transmits the command transmitted from the first controller 201 to the flash memory 240, and transmits data transmitted from the flash memory 240 to the first controller 201. The second controller 202 includes a flash translation layer (FTL) 220 that includes mapping information between a logical page address corresponding to the transmitted command and a physical page address corresponding to the transmitted command).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Son to update a page mapping in a Flash Translation Layer (FTL) provided in a second controller as a result of performing a command transmitted from a first controller to the second controller. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with Son because it improves efficiency and performance of the system disclosed in the combination of Hicken by using command queues to perform parallel processing of a received command (Son, [0019]-[0020]).  
Regarding claim 13, the combination of Hicken, Chen, Cheng, and Son teaches all the features with respect to claim 9 as outlined above. The combination of Hicken further teaches the computing device of claim 9, wherein the machine executable code further causes the plurality of processors to: select the second storage controller to flush the data based on a current performance metric of the storage system (Hicken, Fig. 3, see also ¶ [0032] if primary cache controller is not in a failed state, analogous to current performance metric, it is used to perform the cache flush, otherwise as seen in Fig. 4, when primary cache or storage controller is unavailable, secondary controller assumes control).
Regarding claim 14, the combination of Hicken teaches all the features with respect to claim 9 as outlined above. The combination of Hicken further teaches the computing device of claim 9, wherein the machine executable code further causes the plurality of processors to receive a read request to the first storage controller for the data flushed to the location (Hicken, ¶ [0025] receiving a storage request such as a read request).
Regarding claim 21, the combination of Hicken, Chen, Son, and Cheng teaches all the features with respect to claim 1 as outlined above. The combination of Hicken further teaches the method of claim 1, wherein the host is coupled to the first storage controller and the second storage controller by a network (Chen, [0015], Fig.1; Cheng, [0015], he host 150 and the data storage system 100 can be connected through the local bus, local area network, Internet, or other data transmission channel for data communication Fig.1). 
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hicken, Chen, Son, and Cheng as applied to claim 1 above, and further in view of DeKoning et al.(US 6,457,098 B1), hereinafter DeKoning.
Regarding claim 4, the combination of Hicken teaches all the features with respect to claim 1 as outlined above. The combination of Hicken does not explicitly teach the method of claim 1, wherein: the determining further comprises determining to flush a first half of the batch by the first storage controller and a second half of the batch by the second storage controller, as claimed.
However, the combination of Hicken in view of Dekoning teaches the method of claim 1, wherein: the determining further comprises determining to flush a first half of the batch by the first storage controller and a second half of the batch by the second storage controller (Dekoning, Col. 7 lines 44-52, half of the disk drives 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of DeKoning to determine a half of data to be flushed by a half of disk drives. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with DeKoning because it improves scalability of the system disclosed in the combination of Hicken and removes host dependency for the system in case of failovers (DeKoning, Col. 2 lines 51-60).

Claims 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hicken, Chen, Son, and Cheng as applied to claims 1 and 9 respectively above, and further in view of Li (US 2011/0078303 A1), hereinafter Li.
Regarding claims 5 and 12, taking claim 5 as exemplary, the combination of Hicken teaches all the features with respect to claim 1 as outlined above. The combination of Hicken does not explicitly teach the method of claim 1, further comprising: selecting the second storage controller to flush the batch including the data associated with the write request based on a prior batch having been flushed by the first storage controller using a round-robin approach, as claimed.
However, the combination of Hicken in view of Li teaches the method of claim 1, further comprising: selecting the second storage controller to flush the batch (Hicken, Fig. 3 element 304 and 310 flush cache, see also ¶ [0032]) including the data associated with the write request based on a prior batch having been flushed by the first storage controller using a round-robin approach (Li, ¶ [0027] using a round-robin method to distribute work, the work in this example would be the selection of a controller in Hicken in view of Vishne, on a rotating basis.  Additionally, it would be obvious to use a round robin approach to distribute work as the system can then control loads based on system demands as well as scale resource usage, ¶ [0005).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken, Chen, and Cheng to incorporate teachings of Li to distribute workload using a round-robin method. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with Li because this allows for a system which can dynamically control loads as well as scale resource usage based on system demand (Li, ¶ [0005]).
Claim 12 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claim 6, the combination of Hicken teaches all the features with respect to claim 1 as outlined above. The combination of Hicken does not explicitly teach the method of claim 1, further comprising: skewing a ratio for the round-robin approach based on determining that a processing load on the first and second storage controllers, from flushing to physical storage including the storage device, is out of balance between the first and second storage controllers, as  claimed.
However, the combination of Hicken in view of Li teaches the method of claim 1, further comprising: skewing a ratio for the round-robin approach based on determining that a processing load on the first and second storage controllers, from flushing to physical storage including the storage device, is out of balance between the first and second storage controllers (Li, ¶ [0027] round-robin method can also be weighted such that performance metrics affect the amount of work/load each server receives).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken, Chen, and Cheng to incorporate teachings of Li to use a weighted round-robin method to determine and distribute workload for a storage system. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with Li because this allows for a system which can dynamically control loads as well as scale resource usage based on system demand (Li, ¶ [0005]).

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hicken, Chen, Son, and Cheng as applied to claims 1 and 9 respectively above, and further in view of Vishne et al. (US 2016/0147671 A1), hereinafter Vishne.
Regarding claims 3 and 11, taking claim 3 as exemplary, the combination of Hicken teaches all the features with respect to claim 1 as outlined above. The combination of Hicken does not explicitly teach the method of claim 1, further comprising: aggregating, by the first storage controller, the data associated with the write request with other data in the first and second caches into a batch for the flushing, wherein the flushing the data occurs as part of flushing the batch, as claimed.
However, the combination of Hicken in view of Vishne teaches aggregating, by the first storage controller , the data associated with the write request with other data in the first and second caches into a batch for the flushing (Vishne, ¶ [0050] generating a full write block using data associated with other pending write commands and combining the data) , wherein the flushing the data occurs as part of flushing the batch (Vishne, ¶ [0050] in response to flush command data associated with pending write commands are combined).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vishne with the combination of Hicken, Chen, Son, and Cheng to combine data from write commands in order to generate a full write block for a flush operation. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with Vishne because this allows the storage capacity of the non-volatile memory to be used in an improved efficient manner (Vishne, ¶ [0004]).
Claim 11 has similar limitations as claim 3 and is rejected for the similar reasons.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hicken, Chen, Son, and Cheng as applied to claims 1 and 9 respectively above, and further in view of Ueda (US 2013/0229861), hereinafter Ueda.
Regarding claim 7, the combination of Hicken, Chen, Son, and Cheng teaches all the features with respect to claim 1 as outlined above. The combination of Hicken does not explicitly teach of claim 1, further comprising: accessing, by the first storage controller, logical block address (LBA) metadata in a first layer of indirection, wherein the LBA metadata in the first layer of indirection is updated by the first storage controller 
However, the combination of Hicken in view of Ueda teaches the method of claim 1, further comprising: accessing, by the first storage controller, logical block address (LBA) metadata in a first layer of indirection, wherein the LBA metadata in the first layer of indirection is updated by the first storage controller upon completion of flushing the data to the location by the second storage controller (Ueda, [0126], When the storage part corresponding to one of the physical addresses is accessed during the data write or data read operation, the master controller MCNT increments the data rewrite count and/or the data read count of the accessed logical address and the data rewrite count and/or the data read count of the corresponding physical address by one; [0123], The master controller MCNT can change the relationship (or correspondence) between the logical addresses and the physical addresses in the address conversion table, depending on access frequency).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Ueda to include access frequency count for each logical address (in Son) and increment an access frequency of a logical address by a master controller if a read/write operation is performed by a second controller. The master controller also changes the relationship between logical addresses and physical addresses in an address conversion table depending on access frequencies of the logical addresses accessed. Doing so allows a storage system to store data having higher access frequencies to a faster storage medium and store data with lower access 
Regarding claim 10, the combination of Hicken teaches all the features with respect to claim 9 as outlined above. The combination of Hicken does not explicitly teach the computing device of claim 9, wherein the machine executable code causes the plurality of processors, as part of the update, to update logical block address (LBA) metadata in a first layer of indirection by the first storage controller, as claimed.
However, the combination of Hicken in view of Ueda teaches the computing device of claim 9, wherein the machine executable code causes the plurality of processors, as part of the update, to update logical block address (LBA) metadata in a first layer of indirection by the first storage controller (Ueda, [0126], When the storage part corresponding to one of the physical addresses is accessed during the data write or data read operation, the master controller MCNT increments the data rewrite count and/or the data read count of the accessed logical address and the data rewrite count and/or the data read count of the corresponding physical address by one; [0123], The master controller MCNT can change the relationship (or correspondence) between the logical addresses and the physical addresses in the address conversion table, depending on access frequency.).
.

Claims 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicken et al. (US 2003/021286), hereinafter Hicken in view of Chen (US 2008/0016301), hereinafter Chen, further in view of Son et al. (US 2009/0282188), hereinafter Son, Vishne et al. (US 2016/0147671), hereinafter Vishne, and Cheng et al. (US 2013/00227216), hereinafter Cheng.
Regarding claim 15, Hicken teaches a non-transitory machine readable medium having stored thereon instructions (¶ [0019] controller program memory) for performing a method comprising machine executable code which when executed by at least one machine, causes the machine to: 
cache data associated with a write request from a host to a first cache of a first storage controller of the machine (Fig. 2 element 204 recording data block in primary cache memory), the data being mirrored to a second cache of a second storage controller of the machine (Fig. 2 element 208 copy recording data block and cache tag into secondary memory of redundant storage controller) wherein the first storage controller has ownership of a volume comprising a storage device that is a target of the write request (¶ [0024] “The first storage controller 130 maintains cache information related to management of LA1 in its primary cache memory 133 and in the secondary cache memory 139 of the second storage controller 135.”, i.e. data within primary cache of storage controller relate to data managed by the controller, i.e. “owned”), 
determine, by the first storage controller, to assign the second storage controller to flush the data of the write request to a location in the storage device and to assign the second storage controller to update metadata in a second layer of indirection associated with the write request; 
aggregate the data associated with the write request with other data in the first and second caches into a batch; and
maintain, by the first storage controller, ownership of the volume during a flush of the batch including the data to the location (Hicken, [0032] flushing data from cache, see also ¶ [0036] performing this flush from second controller using mirrored data in second controller’s secondary cache in the event of a failover).
Hicken does not seem to explicitly teach determine, by the first storage controller, to assign the second storage controller to flush the data of the write request to a 
However, Hicken in view of Chen teaches determine, by the first storage controller, to assign the second storage controller to flush the data of the write request to a location in the storage device (Chen, [0007], first SAS controller establishes a second CDB with an operation code of a flush command as well as a second data header for said data … Said second CDB and data header are subsequently transmitted through said SAS channel to said second SAS controller and said second SAS controller flushes said data stored in said second cache memory in response to said second data header; [0017], In response to said data in said first cache memory 13 being completely stored in said first hard drive 12 by said first backup server 10, said first SAS controller 11 establishes a second CDB with an operation code of a flush command as well as a second data header for said data … Said second CDB and data header are subsequently transmitted through said SAS channel 30 to said second SAS controller 21 and said second SAS controller 21 flushes said data stored in said second cache memory 23 ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hicken to incorporate teachings of Chen to send a flush command from a first controller to a second controller to flush data stored a cache included in the second controller. A person of ordinary skill 
The combination of Hicken and Chen does not explicitly teach assign the second storage controller to update metadata in a second layer of indirection associated with the write request; aggregate the data associated with the write request with other data in the first and second caches into a batch; and maintain, by the first storage controller, ownership of the volume during a flush of the batch including the data to the location, as claimed.
However, the combination of Hicken in view of Son teaches assign the second storage controller to update metadata in a second layer of indirection associated with the write request (Son, [0045], [0049]; [0063], The FTL may be designed by using a page level mapping, a block level mapping, or a log mapping scheme; [0064], the block level mapping is a scheme that stores mapping information by a block unit in the FTL, and determines a mapping relation referring to a page offset of the logical page address. Although the log mapping scheme basically performs like the block mapping scheme, the log mapping scheme writes data of an updated page in a log block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Son to update a page mapping in a Flash Translation Layer (FTL) provided in a second controller as a result of performing a command transmitted from a first controller to the second controller. A person of ordinary skill in the art would 
The combination of Hicken, Chen, and Son does not explicitly teach aggregate the data associated with the write request with other data in the first and second caches into a batch; and maintain, by the first storage controller, ownership of the volume during a flush of the batch including the data to the location, as claimed.
However, the combination of Hicken in view of Vishne teaches aggregate the data associated with the write request with other data in the first and second caches into a batch (¶ [0050] generating a full write block using data associated with other pending write commands and combining the data), wherein the flushing the data occurs as part of flushing the batch (¶ [0050] in response to flush command data associated with pending write commands are combined).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Vishne to combine data from write command in order to generate a full write block for a flush operation. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with Vishne because this allows the storage capacity of the non-volatile memory to be used in an improved efficient manner (Vishne, ¶ [0004]).

However, the combination of Hicken in view of Cheng teaches maintain, by the first storage controller, ownership of the volume during a flush of the batch including the data to the location (Hicken, ¶ [0032] flushing data from cache, see also ¶ [0036] performing this flush from second controller using mirrored data in second controller’s secondary cache in the event of a failover; Cheng, [0026], it should be noted that according to this embodiment, in the case that the first controller module 110A is the “owner” of the data storage modules 130, 140, that is, the second controller module 110B assists in writing or reading the data needed by the first controller module 110A; [0029], Preferably, the first controller module 110A writes or reads data to the first data storage module 130 and second data storage module 140 respectively; Note – a flush operation is ultimate a write operation that writes cache data into a persistent storage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Cheng to write data from a cache of a second controller to a storage module that is owned by a first controller in order to assist read/write operations of the first controller. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with Cheng because it improves performance of the system disclosed in the combination of Hicken by significantly 
Regarding claim 18, the combination of Hicken, Chen, Son, Vishne, and Cheng teaches all the features with respect to claim 15 as outlined above. The combination of Hicken further teaches the non-transitory machine readable medium of claim 15, further comprising machine executable code that causes the machine to: select the second storage controller to flush the data based on a current performance metric, respectively, of the first and second storage controllers (Hicken, Fig. 3, see also ¶ [0032] if primary cache controller is not in a failed state, analogous to current performance metric, it is used to perform the cache flush, otherwise as seen in Fig. 4, when primary cache or storage controller is unavailable, secondary controller assumes control).
Regarding claim 20, the combination of Hicken, Chen, Son, Vishne, and Cheng teaches all the features with respect to claim 15 as outlined above. The combination of Hicken further teaches the non-transitory machine readable medium of claim 15, further comprising machine executable code that causes the machine to: receive a read request to the first storage controller for the data flushed to the location (Hicken, ¶ [0025] receiving a storage request such as a read request).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hicken, Chen, Son, Vishne, and Cheng as applied to claim 15 above, and further in view of Ueda (US 2013/0229861).
Regarding claim 16, claim 16 has similar limitations as claim 10 and is rejected for the similar reasons.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Ueda to track access frequencies of logical address by a master controller and change the relationship between logical addresses and physical addresses in an address conversion table depending on the access frequencies. Doing so allows a storage system to store data having higher access frequencies to a faster storage medium and store data with lower access frequencies to a slower storage medium. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with Ueda because it improves efficiency and performance of the system disclosed in the combination of Hicken by providing a well-balanced storage system that is excellent in storage capacity, data processing capability and cost performance as a whole (Ueda, [0141]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hicken, Chen, Son, Vishne, and Cheng as applied to claim 15 above, and further in view of DeKoning (US 6457098 B1).
Regarding claim 19, claim 19 has similar limitations as claim 4 and is rejected for the similar reasons.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of DeKoning to determining which half of data to be flushed. A .
.
Claim 17 and is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hicken, Chen, Son, Vishne, and Cheng as applied to claim 15 above, and further in view of Li (US 20110078303 A1).
Regarding claim 17, the combination of Hicken teaches all the features with respect to claim 15 as outlined above. The combination of Hicken does not explicitly teach the non-transitory machine readable medium of claim 15, further comprising machine executable code that causes the machine to select the second storage controller to flush the batch including the data associated with the write request based on a prior batch having been flushed by the first storage controller using a round-robin approach, as claimed.
However, the combination of Hicken in view of Li teaches the non-transitory machine readable medium of claim 15, further comprising machine executable code that causes the machine to select the second storage controller to flush the data (Hicken, Fig. 3 element 304 and 310 flush cache, see also ¶ [0032]) based on a prior batch having been flushed by the first storage controller using a round-robin approach (Li, ¶ [0027] using a round-robin method to distribute work, the work in this example would be the selection of a controller in Hicken in view of Vishne, on a rotating basis.  Additionally, it would be obvious to use a round robin approach to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hicken to incorporate teachings of Li to distribute work using a round-robin method. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hicken with Li because this allows for a system which can dynamically control loads as well as scale resource usage based on system demand (Li, ¶ [0005]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136